DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
1.	Claims 1-16 and 19-26 are allowable over prior art(s) of record. 
2.	Independent claims 1, 8, 9 and 16 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“receiving the unique pattern of more than one signature sequences on said random access channel (RACH), from the UE when the UE is reporting out of coverage and interpreting the received unique pattern of more than one signature sequences to determine that said user equipment is out of coverage”.
	Therefore the above limitation(s) in combination with the remaining limitation(s) of claim 1 (same is true for claims 8, 9 and 16) are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.

3.	Independent claims 19 and 21 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“receiving one of the unique patterns of more than one signature sequences from the user equipment on a random access channel (RACH) from the UE when the UE is in the specific critical condition and determining, in response to the receiving the one of the unique patterns of more than one signature sequences, that the user equipment is in the specific critical condition associated with the received unique pattern”.
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 19 (same is true for claim 21) are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 19.

4.	Claims 23 and 25 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“each unique pattern of more than one signature sequences representing a specific critical condition relating to operation of the user equipment and determining that one of said specific critical conditions applies and transmitting one the unique patterns of more than one signature sequences, associated with the specific critical condition, on a random access channel”.
Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 23 (same is true for claim  25) are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claims 23.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474        

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474